DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 14 to Pg. 15 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Grisco doesn’t discloses the computational instance is associated with a managed network that comprises a plurality of software application communicatively connected by way of a software bus application.
	Applicant’s arguments have been considered, but are not persuasive. Grisco’s virtual machine manager’s API is sufficient to teach a software bus. As stated in the Applicant’s Remarks, API is defined is an interface that provides programmable access to service functionality and data within an application or a database. Applicant doesn’t define what it means to communicatively connect the software applications. As long as the virtual machine manager’s API is used to interface with the virtual machines, the virtual machines are considered communicatively connected to the API. See Col. 17, ll. 16-22 of Grisco.

	On Pg. 15 to 16 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Grisco doesn’t disclose a discovery application configured to: obtain credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) host the software bus application.
	Applicant’s arguments have been considered, but are not persuasive. An enterprise comprise at least one server. The proxy server is being used to probe an enterprise’s third-party network account for resources based on the enterprise’s credentials and that proxy servers may use credentials to access 

	On Pg. 16 to Pg. 17 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Breiter doesn’t teach receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files.
	Applicant’s arguments have been considered, but are not persuasive. Breiter’s XML document is sufficient to teach accessing one or more files. See rejection below.

On Pg. 18 to Pg. 19 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Goffinet doesn’t teach transmit the server device, instructions to identify communicative connections established between the plurality of software applications by way by of the software bus application.
Applicant’s arguments have been considered, but are not persuasive. Goffinet’s API is sufficient to teach a software bus. While services would mean applications. These services are communicatively connected via an API. Learning different connections of users of different online services is within the scope of the limitation. 

On Pg. 19 to Pg. 20 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Saxena doesn’t teach “the computational instance is associated with a managed network that comprises a plurality of software applications communicatively connected by way of a software bus application; a discovery application configured to: obtain credentials for remotely accessing a server device that (i) disposed in the managed network and (ii) hosts the software bus application...receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files, based on the data identifying the plurality of attributes, transmit to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application; receive from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	On Pg. 20 to Pg. 21 of Applicant’s Remarks, with regard to claim 1, Applicant argues the motivation for Saxena is insufficient because Saxena is slient with respect to automating file/registry operations for certain files or that certain files may be accessed frequently.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 or 4, of copending Application No. 16/228,267 (US 2020/0201887) in view of Grisco et al. (US 10,044,566), hereafter referred to as “Grisco”.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention – the examined application claim(s) is either anticipated by, or would have been obvious over, the reference claim(s).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

App # 16/228,312 – Instant Application
App # 16/228,267
1. “A computing system comprising...
1. “A computing system comprising...

1. ...configuration management database (CMDB) disposed within a computational instance of a remote network management platform, wherein the computational instance is associated with a managed network...software applications executable by the managed network...
4. ...wherein the software applications are communicatively connected by way of a software bus application...
...a discovery application configured to...
...a discovery application configured to perform operations comprising...
...select, based on a pattern corresponding to the software bus application, one or more files to access...
...selecting, based on a pattern corresponding to the type of the database manager...
...transmit, to the server device, instructions to access the one or more files...
3. ...transmitting, to the server device, instructions to access the one or more files....
...receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files...
3. ...receiving, from the server device, additional data identifying the plurality of network connection parameters...
...based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application...
2. ...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...
...receive, from the server device, data identifying the communicative connections...
2. ...identifying, based on a plurality of network connection parameters associated with the 

...generating an additional mapping to indicate the communicative connections...
...store, in the CMDB, the mapping in one or more configuration items”
...storing, in the CMDB, the generated mapping in one or more configuration items”


	With regard to claim 1, co-pending App # 16/228,267 also doesn’t teach: obtain credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts the software bus application. In an analogous art, Grisco teaches:
	obtain credentials for remotely accessing a server device (Fig. 3) that (i) is disposed in the managed network (Fig. 3) and (ii) hosts the software bus application (e.g. API; Fig. 6A; Col. 17, ll. 16-22; Col. 2, ll. 14-21, “...the remote network management platform may be provisioned with the enterprise's account credentials for a third-party cloud-based network...;” Col. 16, ll. 34-45, “In order for discovery to take place in the manner described above, proxy servers 312, CMDB 500, and/or one or more credential stores may be configured with credentials for one or more of the devices to be discovered. Credentials may include any type of information needed in order to access the devices. These may include userid/password pairs, certificates, and so on. In some embodiments, these credentials may be stored in encrypted fields of CMDB 500. Proxy servers 312 may contain the decryption key for the credentials so that proxy servers 312 can use these credentials to log on to or otherwise access devices being discovered”)
	It would have been obvious to one skilled in the art to incorporate the device and service discovery as taught by App # 16/228,267 with the inclusion of provisioning the remote network management platform with the enterprise’s account credentials for a third-party cloud-based network as 

Claim(s) 2-13 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2-13, of copending Application No. 16/228,267 (US 2020/0201887) in view of Grisco et al. (US 10,044,566).

	Claims 2-13 of App # 16228312 relate to claim(s) 2-13 of App # 16/228,267.

Claim 14 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, of copending Application No. 16/228,267 (US 2020/0201887) in view of Grisco et al. (US 10,044,566). 

App # 16/228,312 – Instant Application
App # 16/228,267
14. “A method comprising...
14. “A method comprising...
...obtaining, by a computing system associated with a remote network management platform that is associated with a managed network, credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications communicatively connected by way of the software bus application...
14. “...storing, in a configuration management database that is associated with the managed network and disposed within a computational instance of a remote network management platform, the generated mapping as one or more configuration items...
16. ...wherein the software applications are communicatively connected by way of a software bus application...
...selecting, by the computing system and based on a pattern corresponding to the software bus application, one or more files to access...
...selecting, by the computing system and based on a pattern corresponding to the type of the database manager, one or more additional commands...

...determining, by the computing system, respective database catalogs of the one or more secondary databases by (i) causing the server device to execute the one or more additional commands and (ii) receiving, from the server device, data identifying the respective database catalogs of the one or more secondary databases, wherein each database catalog identifies a structure of a corresponding secondary database of the one or more secondary databases...
...receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files...
...receiving, from the server device, data identifying the respective database catalogs of the one or more secondary databases, wherein each database catalog identifies a structure of a corresponding secondary database of the one or more secondary databases...
...based on the data identifying the plurality of attributes, transmitting, by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application...
15. ...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...
...receiving, by the computing system and from the server device, data identifying the communicative connections...
15. ...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...
...based on (i) the plurality of attributes and (ii) the 


...storing, in a configuration management database that is associated with the managed network and disposed within a computational instance of a remote network management platform, the generated mapping as one or more configuration items”


With regard to claim 14, co-pending App # 16/228,267 also doesn’t teach: obtaining, by a computing system associated with a remote network management platform that is associated with a managed network, credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications communicatively connected by way of the software bus application. In an analogous art, Grisco teaches:
	obtaining, by a computing system (e.g. proxy server; Fig. 3) associated with a remote network management platform (Fig. 3) that is associated with a managed network (Fig. 3), credentials for remotely accessing a server device (Fig. 3) that (i) is disposed in the managed network (Fig. 3) and (ii) hosts a software bus application (e.g. API; Fig. 6A; Col. 2, ll. 14-21, “...the remote network management platform may be provisioned with the enterprise's account credentials for a third-party cloud-based network...;” Col. 16, ll. 34-45, “In order for discovery to take place in the manner described above, proxy servers 312, CMDB 500, and/or one or more credential stores may be configured with credentials for one or more of the devices to be discovered. Credentials may include any type of information needed in order to access the devices. These may include userid/password pairs, certificates, and so on. In some embodiments, these credentials may be stored in encrypted fields of CMDB 500. Proxy servers 312 may contain the decryption key for the credentials so that proxy servers 312 can use these credentials to log on to or otherwise access devices being discovered;” Col. 17, ll. 16-22, “...Virtual , wherein the managed network comprises a plurality of software applications (e.g. virtual machines; Fig. 3) communicatively connected by way of software bus application (e.g. API: Col. 17, ll. 16-22).
	It would have been obvious to one skilled in the art to incorporate the device and service discovery as taught by App # 16/228,267 with the inclusion of provisioning the remote network management platform with the enterprise’s account credentials for a third-party cloud-based network as taught by Grisco because authentication/authorization is standard in network security and provides access control.

Claim(s) 15-18 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15-17, of copending Application No. 16/228,267 (US 2020/0201887) in view  of Colosso et al. (US 7,603,318), hereafter referred to as “Colosso”. 

Claims 15-18 of App # 16228312 relate to claim(s) 15-17 of App # 16/228,267.

Claim 19-20 of App # 16/228,312 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, of copending Application No. 16/228,267 (US 2020/0201887) in view of Grisco et al. (US 10,044,566).

App # 16/228,312 – Instant Application
App # 16/228,267
19. “An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising...
18. “An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising...

20. ...wherein the software applications are communicatively connected by way of a software bus application...
...selecting, based on a pattern corresponding to the software bus application, one or more files to access...
...selecting, based on a pattern corresponding to the type of the database manager, one or more additional commands...
...transmitting, to the server device, instructions to access the one or more files...
...determining respective database catalogs of the one or more secondary databases by (i) causing the server device to execute the one or more additional commands; and (ii) receiving, from the server device, data identifying the respective database catalogs of the one or more secondary databases, wherein each database catalog identifies a structure of a corresponding secondary database of the one or more secondary databases...
...receiving, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files...
...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...
...based on the data identifying the plurality of attributes, transmitting, to the server device, instructions to identify communicative connections 


...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...
...based on (i) the plurality of attributes and (ii) the communicative connections, generating a mapping that represents the communicative connections...
...generating an additional mapping to indicate the communicative connections...wherein the additional mapping indicates that the communicative connections between the software applications and the database manager are formed by way of the software bus application...
...storing, in a configuration management database (CMDB) disposed within a remote network management platform associated with the managed network, the mapping in one or more configuration items”
...storing, in a configuration management database that is associated with the managed network and disposed within a computational instance of a remote network management platform, the generated mapping as one or more configuration items”


With regard to claim 19, co-pending App # 16/228,267 also doesn’t teach: obtaining, by a computing system associated with a remote network management platform that is associated with a managed network, credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications communicatively connected by way of the software bus application. In an analogous art, Grisco teaches:
obtaining credentials for remotely accessing a server device (Fig. 3) that (i) is disposed in the managed network (Fig. 3) and (ii) hosts a software bus application (e.g. API; Fig. 6A; Col. 2, ll. 14-21, “...the remote network management platform may be provisioned with the enterprise's account credentials for a third-party cloud-based network...;” Col. 16, ll. 34-45, “In order for discovery to take place in the manner described above, proxy servers 312, CMDB 500, and/or one or more credential stores may be configured with credentials for one or more of the devices to be discovered. Credentials may include any type of information needed in order to access the devices. These may include userid/password pairs, certificates, and so on. In some embodiments, these credentials may be stored in encrypted fields of CMDB 500. Proxy servers 312 may contain the decryption key for the credentials so that proxy servers 312 can use these credentials to log on to or otherwise access devices being discovered;” Col. 17, ll. 16-22, “...Virtual machine manager 608 may be accessed by way of a web interface or application programming interface (API)...”), wherein the managed network comprises a plurality of software applications (e.g. virtual machines; Fig. 3) communicatively connected by way of software bus application (e.g. API: Col. 17, ll. 16-22).
	It would have been obvious to one skilled in the art to incorporate the device and service discovery as taught by App # 16/228,267 with the inclusion of provisioning the remote network management platform with the enterprise’s account credentials for a third-party cloud-based network as taught by Grisco because authentication/authorization is standard in network security and provides access control.

Claim 20 of App # 16228312 relate to claim 20 of App # 16/228,267.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-2, 4, 9-11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 10,044,566), hereafter referred to as “Grisco”, in view of Saxena et al. (US 2018/0181451), hereafter referred to as “Saxena”, in further view of Breiter et al. (US 2014/0006626), hereafter referred to as “Breiter”, in further view of Goffinet et al. (US 2010/0312820), hereafter referred to as “Goffinet”.

Regarding claim 1, Grisco discloses: 
A computing system comprising:
a configuration management database (CMDB) (e.g. CMDB 500; Fig. 5A) disposed within a computational instance (e.g. customer instance 322; Fig. 5A) of a remote network management platform (Fig. 3), wherein the computational instance (e.g. customer instance 322; Fig. 3) is associated with a managed network (Fig. 3) that comprises a plurality of software applications (e.g. virtual machines 308; Fig. 3) communicatively connected by way of a software bus application (e.g. API; Col. 17, ll. 16-22, “...Virtual machine manager 608 may be accessed by way of a web interface or application programming interface (API)...”);
a discovery application configured to:
	obtain credentials for remotely accessing a server device (Fig. 3) that (i) is disposed in the managed network (Fig. 3) and (ii) hosts the software bus application (e.g. API; Fig. 6A; Col. 17, ll. 16-22; Col. 2, ll. 14-21, “...the remote network management platform may be provisioned with the enterprise's account credentials for a third-party cloud-based network...;” Col. 16, ll. 34-45, “In order for discovery to take place in the manner described above, proxy servers 312, CMDB 500, and/or one or more credential stores may be configured with credentials for one or more of the devices to be discovered. Credentials may include any type of information needed in order to access the devices. These may include userid/password pairs, certificates, and so on. In some embodiments, these 
Grisco doesn’t disclose: select, based on a pattern corresponding to the software bus application, one or more files to access; transmit, to the server device, instructions to access the one or more files; receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files, based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receive, from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generate a mapping that represents the communicative connections, and store, in the CMDB, the mapping in one or more configuration items. In an analogous art, Saxena teaches:
select, based on a pattern corresponding to the software bus application (e.g. API; [0138]), one or more files to access (e.g. pre-fetching the files; [0068], “...The user-space virtualization layer can track a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations), inter-process communication patterns, networking/socket operations, web access/queries, database interactions, etc. Such patterns can form a rich set of knowledge base for a machine learning engine to predict a future sequence of operations based on the past events learned and to make control decisions based on the prediction...;” [0138], “Examples of events that can trigger an allow/block action and/or machine learning activity include: inter process communication (IPC) APIs; filesystem APIs; registry APIs; socket APIs; database APIs; and web APIs...In an embodiment, the machine learning engine identifies patterns based on the sequence of events that are identified by the user-space virtualization layer and stored in the machine learning patterns database. Actions may be taken based on pre-programmed rules and/or based on rules updated/set based on machine learning. Examples of actions that can be implemented through a user-space virtualization layer include...predicting network resources which could be used by the application...predicting web queries and pre-fetching the data”);
transmit, to the server device ([0075]), instructions to access the one or more files (e.g. NtReadFile; [0056], “In an embodiment, the user-space virtualization layer 230 includes computer executable instructions and data, which when executed, virtualize API calls from the application to effectively virtualize an application...;” [0075], “In an example operation, a user launches an application (whether it is locally installed or containerized) on a server/desktop computer, which could be hosted on...cloud infrastructure...The user-space virtualization layer is responsible for virtualizing all the APIs needed for taking actions to implement a feature, including pattern generation, recording operations, and redirecting/allowing/blocking calls made by the application depending on the virtualizer's configuration file...;” [0077], “In an embodiment, the API hooking engine hooks WINDOWS APIs at the NT level (e.g., NtFileCreate, NtFileWrite, etc.) by adding a JUMP instruction at the start of the operating system function that jumps the process to a virtualized function (e.g., a function or ‘function handler’ within the virtual configurations (FIG. 2, element 236). Thus, when an application calls a function such as NtCreateFile or NtReadFile, the program execution will jump to the virtualized function handlers, executing code corresponding to the virtualized function handlers...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery as taught by Grisco with the inclusion of tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations as taught by Saxena because it may automate file/registry operations for certain files which are frequently accessed by the remote network management platform.
Grisco in view of Saxena doesn’t teach: receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files, based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receive, from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generate a mapping that represents the communicative connections, and store, in the CMDB, the mapping in one or more configuration items. In an analogous art, Breiter teaches:
receive, from the server device (e.g. server system 1; Fig. 2), data identifying a plurality of attributes (e.g. nodeType attribute, relationship attributes; [0049]) of the software bus application (e.g. resource-manager-specific API; [0049]) determined by accessing one or more files (e.g. XML document; [0049], “The binding of abstract methods of the generic API at runtime of the IT-service management system to concrete methods of a resource-manager-specific API can be specified e.g. as follows: The service model may be defined in the form of an XML document, for example according to the TOSCA standard. The structure of an IT-service, its topology, is defined as a TopologyTemplate within the service model (`ServiceTemplate`). Inside the TopologyTemplate, a graph of nodes, herein referred to as `NodeTemplates` connected via edges (`RelationshipTemplates`) defines instances of resources of specific types (indicated via the `nodeType` attribute of a node) that are related to each other via special kinds of relationships (indicated via the relationshipType attributes of the edges)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations as taught by Grisco and Saxena with the inclusion of receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API and analyzing the service model as taught by Breiter because a resource provides a functionality, alone, or in combination with functionalities of other resources to one or more client processing devices in the form of a service and a resource may also be a virtual machine thus it may be useful to discover relationships of other resources for implementation of the service.
Grisco in view of Saxena and in further view of Breiter also doesn’t teach:
based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receive, from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generate a mapping that represents the communicative connections, store, in the CMDB, the mapping in one or more configuration items. In an analogous art, Goffinet teaches:
based on the data identifying the plurality of attributes (e.g. first user, second user; [0007]), transmit, to the server device (e.g. First Server; Fig. 1A), instructions to identify communicative connections (e.g. wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user; [0007]) established between the plurality of software applications (e.g. first online service, second online service; [0007]), by way of the software bus application (e.g. API; [0007], “Potential connections from a first user of a first online service to other users of the online service may be recommended by identifying a second online service from a plurality of online services, wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user...;” [0025], “...Other online services such as the first online service 103 may learn of the connection 109 by querying the second online service 107, e.g., through an application programming interface (API) protocol, as described herein”).;
receive, from the server device, data identifying the communicative connections (e.g. wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user; [0007]);
based on (i) the plurality of attributes (e.g. users; [0045]) and (ii) the communicative connections (e.g. vertices; [0045]), generate a mapping that represents the communicative connections (e.g. graph; Fig. 4; [0044], “FIG. 4 illustrates a process of generating a graph of connections 
store, in the CMDB, the mapping in one or more configuration items (e.g. Second server; Fig. 1A; [0025], “...The connection 109 may be stored in the database associated with the second online service 107, so that the second online service 107 may use the connection in subsequent operations, e.g., in queries to find friends of the first user 108 or friends of the second user 110...”)
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API as taught by Grisco, Saxena, and Breiter with the inclusion of recommending a connection be established in the first online service between the first user and the second user wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user and generating a graph of connections between users of multiple online services as taught by Goffinet because it may be useful for discovering relationships between users of online services for implementation of the first online service. For example, Social networking services display information about users (such as the friends or connections of each user). 

Regarding claim 2, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 1. Grisco in view of Saxena and in further view of Breiter also doesn’t teach: wherein the instruction to identify the communicative connections established between the plurality of software applications are configured to cause the software bus application to identify an active communicative connection between (i) a first software application of the plurality of software applications and (ii) a second software application of the plurality of software applications based on one or more messages exchanged between the first software application and the second software application by way of the software bus application. However, Goffinet teaches:
wherein the instruction to identify the communicative connections established between the plurality of software applications are configured to cause the software bus application to identify an active communicative connection between (i) a first software application of the plurality of software applications and (ii) a second software application of the plurality of software applications (e.g. a connection exists in the second online service between the first user and the second user; [0007]) based on one or more messages (e.g. query, response; [0025]) exchanged between the first software application (e.g. first online service; [0007]) and the second software application (e.g. second online service; [0007]) by way of the software bus application (e.g. API; [0007], “Potential connections from a first user of a first online service to other users of the online service may be recommended by identifying a second online service from a plurality of online services, wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user...;” [0025], “...Other online services such as the first online service 103 may learn of the connection 109 by querying the second online service 107, e.g., through an application programming interface (API) protocol, as described herein”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document 

Regarding claim 4, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 1. Grisco in view of Saxena and in further view of Breiter also doesn’t teach: based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receive, from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generate a mapping that represents the communicative connections, store, in the CMDB, the mapping in one or more configuration items. In an analogous art, Goffinet teaches:
based on the data identifying the plurality of attributes (e.g. first user, second user; [0007]), transmit, to the server device (e.g. First Server; Fig. 1A), instructions to identify additional communicative connections ([0007]; [0032], “...Two recommended connections may be generated based upon the existing connections shown in FIG. 2A. A first recommended connection 280 (not shown) would connect the user Me 204 to the user C 230 via the user A 206/user A 228. The first recommended connection 280 may also connect the user Me 204 to the user C 218 via user B 208/user B 216...A second recommended connection 282 (not shown) would connect the user Me 204 with the user D through either the user B or through the user E...”) established between the plurality of software applications (e.g. first online service, second online service, third service; Fig. 2A; [0007]; [0032]), by way of the software bus application (e.g. API; [0007], “Potential connections from a first user of a first online service to other users of the online service may be recommended by identifying a second online service from a plurality of online services, wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user...;” [0025], “...Other online services such as the first online service 103 may learn of the connection 109 by querying the second online service 107, e.g., through an application programming interface (API) protocol, as described herein”).;
receive, from the server device (e.g. First Server; Fig. 1A), data identifying the additional communicative connections ([0007]; [0032], “...Two recommended connections may be generated based upon the existing connections shown in FIG. 2A. A first recommended connection 280 (not shown) would connect the user Me 204 to the user C 230 via the user A 206/user A 228. The first recommended connection 280 may also connect the user Me 204 to the user C 218 via user B 208/user B 216...A second recommended connection 282 (not shown) would connect the user Me 204 with the user D through either the user B or through the user E...”);
based on (i) the plurality of attributes (e.g. users; [0045]) and (ii) the additional communicative connections (e.g. vertices; [0045]), generate a mapping that represents the communicative connections (e.g. graph; Fig. 4; [0044], “FIG. 4 illustrates a process of generating a graph of connections between users of multiple online services in accordance with embodiments of the invention. The process of FIG. 4 relates to the connection gathering logic 322 of FIG. 3...;” [0045], “Then at a block 408, a graph may be generated having a starting node that represents the user, and nodes that represent each of the users to which the user is connected according to the online services queried in the block 406...”),
store, in the CMDB, the mapping in one or more additional configuration items (e.g. Second server; Fig. 1A; [0025], “...The connection 109 may be stored in the database associated with the second online service 107, so that the second online service 107 may use the connection in subsequent operations, e.g., in queries to find friends of the first user 108 or friends of the second user 110...”).


Regarding claim 9, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 1. Grisco in view of Saxena also doesn’t teach: wherein the plurality of attributes comprise a type of the software bus application. However, Breiter teaches:
wherein the plurality of attributes comprise a type of the software bus application (e.g. nodeType attribute; [0049]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned 

Regarding claim 10, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 1. Grisco in view of Saxena also doesn’t teach: wherein the plurality of attributes comprises identifiers of each of the plurality of software applications communicatively connected by way of the software bus application. However, Breiter teaches:
wherein the plurality of attributes comprises identifiers (e.g. name; [0048]) of each of the plurality of software applications (e.g. resource; [0048]) communicatively connected by way of the software bus application (e.g. resource-manager-API; [0048], “...Each specification of a node type 503 comprises a name 504 of the node for mapping the node to a respective resource type, one or more parameters 505 and one or more methods 506. The parameters and methods are specified in accordance with the generic API. By mapping the parameters and methods of the generic API to concrete parameters and methods of a resource-manager-specific API of a selected resource manager, the ME is operable to dynamically bind to said resource manager and to exploit its management capabilities for instantiating a required resource...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned 

Regarding claim 11, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 1. Grisco in view of Saxena and in further view of Breiter also doesn’t teach: wherein the mapping represents a relationship between the software bus application and the server device. However, Goffinet teaches:
wherein the mapping represents a relationship between the software bus application (e.g. second online service; [0007]) and the server device (e.g. First Server; Fig. 1A; [0007]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API as taught by Grisco, Saxena, and Breiter with the inclusion of recommending a connection be established in the first online service between the first user and the second user wherein the first user is a member of the second online service, identifying a second user of 
 
Regarding claim 14, Grisco discloses:
	A method comprising:
	obtaining, by a computing system (e.g. proxy server; Fig. 3) associated with a remote network management platform (Fig. 3) that is associated with a managed network (Fig. 3), credentials for remotely accessing a server device (Fig. 3) that (i) is disposed in the managed network (Fig. 3) and (ii) hosts a software bus application (e.g. API; Fig. 6A; Col. 2, ll. 14-21, “...the remote network management platform may be provisioned with the enterprise's account credentials for a third-party cloud-based network...;” Col. 16, ll. 34-45, “In order for discovery to take place in the manner described above, proxy servers 312, CMDB 500, and/or one or more credential stores may be configured with credentials for one or more of the devices to be discovered. Credentials may include any type of information needed in order to access the devices. These may include userid/password pairs, certificates, and so on. In some embodiments, these credentials may be stored in encrypted fields of CMDB 500. Proxy servers 312 may contain the decryption key for the credentials so that proxy servers 312 can use these credentials to log on to or otherwise access devices being discovered;” Col. 17, ll. 16-22, “...Virtual machine manager 608 may be accessed by way of a web interface or application programming interface (API)...”), wherein the managed network comprises a plurality of software applications (e.g. virtual machines; Fig. 3) communicatively connected by way of software bus application (e.g. API: Col. 17, ll. 16-22).
Grisco doesn’t disclose: selecting, by the computing system and based on a pattern corresponding to the software bus application, one or more files to access; transmitting by the computing system and to the server device, instructions to access the one or more files; receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files, based on the data identifying the plurality of attributes, transmitting by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receiving by the computing system and from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing system, a mapping that represents the communicative connections, and storing, in the CMDB, the mapping in one or more configuration items. In an analogous art, Saxena teaches:
selecting, by the computing system (e.g. micro-proxy server; [0107]) and based on a pattern corresponding to the software bus application (e.g. API; [0138]), one or more files to access (e.g. pre-fetching the files; [0068], “...The user-space virtualization layer can track a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations), inter-process communication patterns, networking/socket operations, web access/queries, database interactions, etc. Such patterns can form a rich set of knowledge base for a machine learning engine to predict a future sequence of operations based on the past events learned and to make control decisions based on the prediction...;” [0138], “Examples of events that can trigger an allow/block action and/or machine learning activity include: inter process communication (IPC) APIs; filesystem APIs; registry APIs; socket APIs; database APIs; and web APIs...In an embodiment, the machine learning engine identifies patterns based on the sequence of events that are identified by the user-space virtualization layer and stored in the machine learning patterns database. Actions may be taken based on pre-programmed rules and/or based on rules updated/set based on machine learning. Examples of actions that can be implemented through a user-space virtualization layer include...predicting network resources which could be used by the application...predicting web queries and pre-fetching the data”);
transmitting by the computing system (e.g. micro-proxy server; [0107]) and to the server device ([0075]), instructions to access the one or more files (e.g. NtReadFile; [0056], “In an embodiment, the user-space virtualization layer 230 includes computer executable instructions and data, which when executed, virtualize API calls from the application to effectively virtualize an application...;” 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery as taught by Grisco with the inclusion of tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations as taught by Saxena because it may automate file/registry operations for certain files which are frequently accessed by the remote network management platform.
Grisco in view of Saxena doesn’t teach: receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files, based on the data identifying the plurality of attributes, transmitting by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receiving by the computing system and from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing system, a mapping that represents the communicative connections, and storing, in the CMDB, the mapping in one or more configuration items. In an analogous art, Breiter teaches:
receiving, by the computing system (e.g. ME computer system; Fig. 2) and from the server device (e.g. server system 1; Fig. 2), data identifying a plurality of attributes (e.g. nodeType attribute, relationship attributes; [0049]) of the software bus application (e.g. resource-manager-specific API; [0049]) determined by accessing one or more files (e.g. XML document; [0049], “The binding of abstract methods of the generic API at runtime of the IT-service management system to concrete methods of a resource-manager-specific API can be specified e.g. as follows: The service model may be defined in the form of an XML document, for example according to the TOSCA standard. The structure of an IT-service, its topology, is defined as a TopologyTemplate within the service model (`ServiceTemplate`). Inside the TopologyTemplate, a graph of nodes, herein referred to as `NodeTemplates` connected via edges (`RelationshipTemplates`) defines instances of resources of specific types (indicated via the `nodeType` attribute of a node) that are related to each other via special kinds of relationships (indicated via the relationshipType attributes of the edges)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations as taught by Grisco and Saxena with the inclusion of receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API and analyzing the service model as taught by Breiter because a resource provides a functionality, alone, or in combination with functionalities of other resources to one or more client processing devices in the form of a service and a resource may also be a virtual machine thus it may be useful to discover relationships of other resources for implementation of the service.
Grisco in view of Saxena and in further view of Breiter doesn’t teach: based on the data identifying the plurality of attributes, transmitting by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receiving by the computing system and from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing system, a mapping that represents the communicative connections, and storing, in the CMDB, the mapping in one or more configuration. In an analogous art, Goffinet teaches:
based on the data identifying the plurality of attributes (e.g. first user, second user; [0007]), transmitting, by the computing system (e.g. Second server; Fig. 1A) and to the server device (e.g. First Server; Fig. 1A), instructions to identify communicative connections (e.g. wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user; [0007]) established between the plurality of software applications (e.g. first online service, second online service; [0007]), by way of the software bus application (e.g. API; [0007], “Potential connections from a first user of a first online service to other users of the online service may be recommended by identifying a second online service from a plurality of online services, wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user...;” [0025], “...Other online services such as the first online service 103 may learn of the connection 109 by querying the second online service 107, e.g., through an application programming interface (API) protocol, as described herein”).;
receiving by the computing system (e.g. Second server; Fig. 1A) and from the server device, data identifying the communicative connections (e.g. wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user; [0007]);
based on (i) the plurality of attributes (e.g. users; [0045]) and (ii) the communicative connections (e.g. vertices; [0045]), generating, by the computer system (e.g. Second server; Fig. 1A), a mapping that represents the communicative connections (e.g. graph; Fig. 4; [0044], “FIG. 4 
storing, in the CMDB, the mapping in one or more configuration items (e.g. Second server; Fig. 1A; [0025], “...The connection 109 may be stored in the database associated with the second online service 107, so that the second online service 107 may use the connection in subsequent operations, e.g., in queries to find friends of the first user 108 or friends of the second user 110...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API as taught by Grisco, Saxena, and Breiter with the inclusion of recommending a connection be established in the first online service between the first user and the second user wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user and generating a graph of connections between users of multiple online services as taught by Goffinet because it may be useful for discovering relationships between users of online services for implementation of the first online service. For example, Social networking services display information about users (such as the friends or connections of each user).

With regard to claim 15, the instant claim present additional limitations similar to claim 2 and are rejected for similar reasons as claim 2.

With regard to claim 16, the instant claim present additional limitations similar to claim 4 and are rejected for similar reasons as claim 4.

Regarding claim 19, Grisco discloses:
An article of manufacture (e.g. computer program product; Col. 7, ll. 9-16) including a non-transitory computer-readable medium (e.g. memory; Col. 7, ll. 9-16), having stored thereon program instructions (e.g. program instructions; Col. 7, ll. 9-16) that, upon execution by a computing system (e.g. computer; Col. 7, ll. 9-16), cause the computing system to perform operations comprising:
obtaining credentials for remotely accessing a server device (Fig. 3) that (i) is disposed in the managed network (Fig. 3) and (ii) hosts a software bus application (e.g. API; Fig. 6A; Col. 2, ll. 14-21, “...the remote network management platform may be provisioned with the enterprise's account credentials for a third-party cloud-based network...;” Col. 16, ll. 34-45, “In order for discovery to take place in the manner described above, proxy servers 312, CMDB 500, and/or one or more credential stores may be configured with credentials for one or more of the devices to be discovered. Credentials may include any type of information needed in order to access the devices. These may include userid/password pairs, certificates, and so on. In some embodiments, these credentials may be stored in encrypted fields of CMDB 500. Proxy servers 312 may contain the decryption key for the credentials so that proxy servers 312 can use these credentials to log on to or otherwise access devices being discovered;” Col. 17, ll. 16-22, “...Virtual machine manager 608 may be accessed by way of a web interface or application programming interface (API)...”), wherein the managed network comprises a plurality of software applications (e.g. virtual machines; Fig. 3) communicatively connected by way of software bus application (e.g. API: Col. 17, ll. 16-22).
Grisco doesn’t disclose: selecting, based on a pattern corresponding to the software bus application, one or more files to access; transmitting, to the server device, instructions to access the one or more files; receiving, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files, based on the data identifying the plurality of attributes, transmitting, the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receiving, from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating a mapping that represents the communicative connections, and storing, in the CMDB, the mapping in one or more configuration items. In an analogous art, Saxena teaches:
selecting, based on a pattern corresponding to the software bus application (e.g. API; [0138]), one or more files to access (e.g. pre-fetching the files; [0068], “...The user-space virtualization layer can track a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations), inter-process communication patterns, networking/socket operations, web access/queries, database interactions, etc. Such patterns can form a rich set of knowledge base for a machine learning engine to predict a future sequence of operations based on the past events learned and to make control decisions based on the prediction...;” [0138], “Examples of events that can trigger an allow/block action and/or machine learning activity include: inter process communication (IPC) APIs; filesystem APIs; registry APIs; socket APIs; database APIs; and web APIs...In an embodiment, the machine learning engine identifies patterns based on the sequence of events that are identified by the user-space virtualization layer and stored in the machine learning patterns database. Actions may be taken based on pre-programmed rules and/or based on rules updated/set based on machine learning. Examples of actions that can be implemented through a user-space virtualization layer include...predicting network resources which could be used by the application...predicting web queries and pre-fetching the data”);
transmitting, to the server device ([0075]), instructions to access the one or more files (e.g. NtReadFile; [0056], “In an embodiment, the user-space virtualization layer 230 includes computer executable instructions and data, which when executed, virtualize API calls from the application to effectively virtualize an application...;” [0075], “In an example operation, a user launches an application (whether it is locally installed or containerized) on a server/desktop computer, which could be hosted on...cloud infrastructure...The user-space virtualization layer is responsible for virtualizing all the APIs 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery as taught by Grisco with the inclusion of tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations as taught by Saxena because it may automate file/registry operations for certain files which are frequently accessed by the remote network management platform.
Grisco in view of Saxena doesn’t teach: receiving, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files, based on the data identifying the plurality of attributes, transmitting, to the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receiving, from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating a mapping that represents the communicative connections, and storing, in the CMDB, the mapping in one or more configuration items. In an analogous art, Breiter teaches:
receiving, from the server device (e.g. server system 1; Fig. 2), data identifying a plurality of attributes (e.g. nodeType attribute, relationship attributes; [0049]) of the software bus application (e.g. resource-manager-specific API; [0049]) determined by accessing one or more files (e.g. XML 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations as taught by Grisco and Saxena with the inclusion of receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API and analyzing the service model as taught by Breiter because a resource provides a functionality, alone, or in combination with functionalities of other resources to one or more client processing devices in the form of a service and a resource may also be a virtual machine thus it may be useful to discover relationships of other resources for implementation of the service.
Grisco in view of Saxena and in further view of Breiter doesn’t teach: based on the data identifying the plurality of attributes, transmitting by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications, by way of the software bus application; receiving by the computing system and from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing system, a mapping that represents the communicative connections, and storing, in the CMDB, the mapping in one or more configuration. In an analogous art, Goffinet teaches:
based on the data identifying the plurality of attributes (e.g. first user, second user; [0007]), transmitting, to the server device (e.g. First Server; Fig. 1A), instructions to identify communicative connections (e.g. wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user; [0007]) established between the plurality of software applications (e.g. first online service, second online service; [0007]), by way of the software bus application (e.g. API; [0007], “Potential connections from a first user of a first online service to other users of the online service may be recommended by identifying a second online service from a plurality of online services, wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user...;” [0025], “...Other online services such as the first online service 103 may learn of the connection 109 by querying the second online service 107, e.g., through an application programming interface (API) protocol, as described herein”).;
receiving, from the server device, data identifying the communicative connections (e.g. wherein a connection exists in the second online service between the first user and the second user, and recommending that a connection be established in the first online service between the first user and the second user; [0007]);
based on (i) the plurality of attributes (e.g. users; [0045]) and (ii) the communicative connections (e.g. vertices; [0045]), generating a mapping that represents the communicative connections (e.g. graph; Fig. 4; [0044], “FIG. 4 illustrates a process of generating a graph of connections between users of multiple online services in accordance with embodiments of the invention. The process of FIG. 4 relates to the connection gathering logic 322 of FIG. 3...;” [0045], “Then at a block 408, a graph may be generated having a starting node that represents the user, and nodes that represent each of the users to which the user is connected according to the online services queried in the block 406...”),
storing, in the CMDB, the mapping in one or more configuration items (e.g. Second server; Fig. 1A; [0025], “...The connection 109 may be stored in the database associated with the second online service 107, so that the second online service 107 may use the connection in subsequent operations, e.g., in queries to find friends of the first user 108 or friends of the second user 110...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API as taught by Grisco, Saxena, and Breiter with the inclusion of recommending a connection be established in the first online service between the first user and the second user wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user and generating a graph of connections between users of multiple online services as taught by Goffinet because it may be useful for discovering relationships between users of online services for implementation of the first online service. For example, Social networking services display information about users (such as the friends or connections of each user).

With regard to claim 20, the instant claim present additional limitations similar to claim 4 and are rejected for similar reasons as claim 4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 10,044,566) in view of Saxena et al. (US 2018/0181451), Breiter et al. (US 2014/0006626), and Goffinet et al. (US 2010/0312820), as applied to claim 1, in further view of Crabtree et al. (US 2018/0210955), hereafter referred to as “Crabtree”.

Regarding claim 3, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 1. Grisco in view of Saxena, Breiter, and in further view of Goffinet also doesn’t teach: wherein a first subset of the plurality of software applications are configured to communicate using a first protocol, wherein a second subset of the plurality of software applications are configured to communicate according to a second protocol different from the first protocol, and wherein the software bus application is configured to transmit messages between software applications of the first subset and software applications of the second subset by translating the messages between the first protocol and the second protocol. In an analogous art, Crabtree teaches: 
wherein a first subset of the plurality of software applications are configured to communicate using a first protocol, wherein a second subset of the plurality of software applications are configured to communicate according to a second protocol different from the first protocol, and wherein the software bus application is configured to transmit messages between software applications of the first subset and software applications of the second subset by translating the messages between the first protocol and the second protocol ([0052], “...According to the aspect, a DCG 100 may be used with a messaging system 210 that enables communication with any number of various services and protocols, relaying messages and translating them as needed into protocol-specific API system calls for interoperability with external systems (rather than requiring a particular protocol or service to be integrated into a DCG 100)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as .

Claim(s) 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 10,044,566) in view of Saxena et al. (US 2018/0181451), Breiter et al. (US 2014/0006626), and Goffinet et al. (US 2010/0312820), as applied to claim(s) 4 and 16, in further view of Barsness et al. (US 2007/0226177), hereafter referred to as “Barsness”.

Regarding claim 5, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 4. Grisco in view of Saxena, Breiter, and in further view of Goffinet also doesn’t teach: wherein the database system comprises a database manager and a plurality of secondary databases managed by the database manager, and wherein the additional communicative connections are established between one or more of the plurality of software applications and one or more corresponding databases of the secondary databases by way of the software bus application and the database manager. In an analogous art, Barsness teaches:
	wherein the database system comprises a database manager (e.g. database manager 102; Fig. 1) and a plurality of secondary databases (e.g. database partition 110, database partition 112, database partition 114, database partition 116; Fig. 1) managed by the database manager (e.g. database manager 102; Fig. 1), and wherein the additional communicative connections are established between one or more of the plurality of software applications (e.g. client applications; [0006]) and one or more corresponding databases of the secondary databases (e.g. database partition; [0006]) by way of the software bus application (e.g. database access application programming interface (API); [0026]) and the database manager (e.g. database manager 102; Fig. 1; [0006], “To access the data collected in a database, client applications query the database using a query statement. A query statement specifies a result to be calculated by the database and to be returned to the client application querying the database. In a partitioned database, a query requesting data distributed across multiple database partitions runs on each database partition and each database partition supplies a portion of the query statement...;” [0022], “...Because each client application may connect to the database (100) through a different database partition, each client application may have a different coordinator partition. In the example of FIG. 1, any database partition (110-116) of the database (100) may operate as a coordinator partition. The coordinator partition is the database partition running the database manager through which the client application connects to the database (100);” [0024], “...The database manager (102) operates generally for evaluating a current partitioning of a database (100) by querying each database partition of the database with an identical query statement, measuring performance of each database partition query, and identifying database partition characteristics of the current partitioning of the database in dependence upon the measured performance;” [0026], “...In the example of FIG. 1, a client application (140-146) may communicate with a database manager (102-108) using a database access application programming interface (`API`)...,” As a note, Grisco discloses an arrangement between server devices and proxy server, wherein the server devices facing the proxy server act as client devices. See Fig. 6A of Grisco. For the purpose of prosecution, client applications are considered server applications in light of the teachings of Grisco.)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document 

Regarding claim 6, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 4. Grisco in view of Saxena, Breiter, and in further view of Goffinet also doesn’t teach: wherein the instructions to identify the additional communicative connections between the software bus application and the database system are configured to cause the server device to monitor network traffic between the database system and at least one of (i) the plurality of software applications or (ii) the software bus application. In an analogous art, Barsness teaches:
wherein the instructions to identify the additional communicative connections between the software bus application and the database system are configured to cause the server device to monitor network traffic (e.g. measuring performance of each database partition query; [0024]) between the database system (Fig. 1) and at least one of (i) the plurality of software applications (e.g. client applications; [0006]) or (ii) the software bus application (e.g. database access application programming interface (`API`); Fig. 1; [0006], “To access the data collected in a database, client applications query the database using a query statement. A query statement specifies a result to be calculated by the database 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API and recommending a connection be established in the first online service between the first user and the second user wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the 

With regard to claim 17, the instant claim present additional limitations similar to claim 5 and are rejected for similar reasons as claim 5.

With regard to claim 18, the instant claim present additional limitations similar to claim 6 and are rejected for similar reasons as claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 10,044,566) in view of Saxena et al. (US 2018/0181451), Breiter et al. (US 2014/0006626), and Goffinet et al. (US 2010/0312820), as applied to claim 4, in further view of Gallagher et al. (US 2003/0002492), hereafter referred to as “Gallagher”.

Regarding claim 7, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 4. Grisco in view of Saxena, Breiter, and in further view of Goffinet also doesn’t teach: wherein the plurality of attributes comprise one or more network ports used by at least one of: (i) the software bus applicaiotn or (ii) the plurality of software applications to establish the communicative connections. In an analogous art, Gallagher teaches:
wherein the plurality of attributes comprise one or more network ports used by at least one of: (i) the software bus application or (ii) the plurality of software applications to establish the communicative connections ([0046], “...The ESCD switch manages dynamic connections between 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API and recommending a connection be established in the first online service between the first user and the second user wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user and generating a graph of connections between users of multiple online services as taught by Grisco, Saxena, Breiter and Goffinet with the inclusion of the functionality of the ESCD switch, which corresponds to the functionality to the software bus application, which manages dynamic connections between ports, within the constraints defined by the current set of port connection attribute as taught by Gallagher because port configuration ensures that the data is received properly.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 10,044,566) in view of Saxena et al. (US 2018/0181451), Breiter et al. (US 2014/0006626), and Goffinet et al. (US 2010/0312820), as applied to claim 1, in further view of Sanganabhatia et al. (US 2018/0287920), hereafter referred to as “Sanganabhatia”.

Regarding claim 8, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 4. Grisco in view of Saxena, Breiter, and in further view of Goffinet also doesn’t teach: wherein the one or more files comprise a configuration file that defines that defines settings according to which the software bus application is configured to operate. In an analogous art, Sanganabhatia teaches: 
wherein the one or more files comprise a configuration file that defines that defines settings according to which the software bus application is configured to operate ([0017], “Prior to stage A1, the proxy server 106 begins listening for requests submitted for the destination servers 122. The proxy server 106 listens based on settings (e.g. proxy server name, port of the proxy server, etc.)...:” [0026], “...the proxy server 202 has been configured to listen for application requests from clients based on settings in a configuration file...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via special kinds of relationships indicated via the relationshipType attributes of the edges accessed by way of resource-manager-specific-API and recommending a connection be established in the first online service between the first user and the second user wherein the first user is a member of the second online service, identifying a second user of the second online service, wherein a connection exists in the second online service between the first user and the second user and generating a graph of connections between users of multiple online services as taught by Grisco, Saxena, Breiter and Goffinet with the inclusion of the proxy server listening for application requests from clients based on settings in a configuration file as taught by Sanganabhatia because it may ensure that data is received properly.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 10,044,566) in view of Saxena et al. (US 2018/0181451), Breiter et al. (US 2014/0006626), and Goffinet et al. (US 2010/0312820), as applied to claim 1, in further view of Sundermeyer et al. (US 7,941,748), hereafter referred to as “Sundermeyer”.

Regarding claim 12, Grisco-Saxena-Breiter-Goffinet discloses the method of claim 1. Grisco in view of Saxena, Breiter, and in further view of Goffinet also doesn’t teach: wherein the discovery application is further configured to: transmit, to the server device, instructions to identify one or more directories that contain the one or more files; and receive, from the server device, data identifying the one or more directories. In an analogous art, Sundermeyer teaches:
wherein the discovery application is further configured to: 
transmit, to the server device, instructions to identify one or more directories (e.g. root directory; Col. 8, ll. 41-52) that contain the one or more files (Col. 8, ll. 41-52, “...The development environment attempts to discover the Web server root directory name or path by heuristically attempting to write test or sample files to the file transfer server using a list or database of commonly used file transfer path or root directory names...”); and
receive, from the server device, data identifying the one or more directories (e.g. correct file; Col. 8, ll. 53-67, “If the file transfer path or root directory name used was correct the Web server will return a read-only copy the correct file to the browser at the computer where the development environment is being run...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document and TopologyTemplate within the service model describing a graph of nodes, referred to as NodeTemplates that defines instances of resources of specific types that are related to each other via 

Regarding claim 13, Grisco-Saxena-Breiter-Goffinet-Sundermeyer discloses the method of claim 1. Grisco in view of Saxena, Breiter, and in further view of Goffinet also doesn’t teach: wherein the instructions to identify the one or more directories are configured to (i) cause the server device to identify one or more executing processes corresponding to the software bus application and (ii) identify the one or more directories based on other attributes associated with the one or more executing processes. However, Sundermeyer teaches:
wherein the instructions to identify the one or more directories are configured to (i) cause the server device to identify one or more executing processes corresponding to the software bus application (e.g. write test or sample files to the file transfer server; Col. 8, ll. 41-52) and (ii) identify the one or more directories based on other attributes associated with the one or more executing processes (e.g. root directory name; Col. 8, ll. 41-52).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the device and service discovery and tracking a sequence of events triggered by the application at runtime (e.g., on an end-user system) to identify application interaction patterns including, for example, data access patterns (e.g., file/registry operations) and using said patterns in machine learning engine to predict a future sequence of operations based on the past events learned such as file/registry operations and receiving the service model defined in the form of an XML document .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444